Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is hereby made and
entered into this 13th day of July 2018, by and between Cerecor Inc., a Delaware
corporation (the “Company”), and Mariam Morris, a citizen and resident of Texas
(“Executive”).  (The Company and Executive are sometime referred to herein each
as a “Party” and together as the “Parties.”)

 

WHEREAS, Executive has been employed by the Company as its Chief Financial
Officer and Chief Compliance Officer; and

 

WHEREAS, on or about July 16, 2015, the Parties entered into an Employment
Agreement setting out the terms and conditions of the Executive’s employment
with the Company, which was amended on or about March 9, 2017 (the “Employment
Agreement”); and

 

WHEREAS, pursuant to the Employment Agreement, under certain circumstances, if
Executive’ s employment with the Company is terminated, Executive would be
eligible to receive certain severance benefits conditioned upon her execution
and non-revocation of a release of claims in favor of the Company in a form
satisfactory to the Company; and

 

WHEREAS, Executive’ s employment with the Company terminated, effective July 12,
2018 (the “Termination Date”); and

 

WHEREAS, this Agreement constitutes the release upon which Executive’s severance
benefits are conditioned and contains such other terms as are mutually agreed to
by the Parties regarding Executive’s termination.

 

NOW THEREFORE, in consideration of the mutual obligations set forth in this
Agreement, along with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Termination and Transition.

 

(a)                                 Termination of Employment.  Effective as of
the Termination Date, Executive’s employment with the Company, as well as all
offices, titles and positions she holds with or for the benefit of the Company
and/or its affiliates, including but not limited to her position as Chief
Financial Officer, Chief Compliance Officer and Board Secretary, are terminated,
and she hereby confirms that she resigned as a member of the Board of Directors
of any and all Company subsidiaries.  Except as set out in this Agreement, as
provided by the specific terms of a benefit plan or as required by law,
effective as of the Termination Date, all of Executive’s employee benefits with
the Company will be terminated.  Executive hereby represents that she has
returned to the Company all Company-owned equipment, keys or passes, software,
files, samples, training materials, programs and documents (including any
copies), except for any items necessary for Executive’s providing of the
Consulting Services described below, which items will be returned at the
conclusion of the Consulting Period.

 

--------------------------------------------------------------------------------


 

(b)                                 Accrued Salary and Vacation.  On the next
regular payroll date following Termination Date, the Company will pay you all
accrued salary and all accrued and unused vacation earned through the
Termination Date, subject to standard payroll deductions and withholdings.  You
will receive these payments regardless of whether or not you sign this
Agreement.

 

(c)                                  Consulting Arrangement.  For a period of
thirty (30) days following the Termination Date (the “Consulting Period”),
Executive will continue to provide such consultation and advice to the Company
as the Company shall reasonably request in order to transition Executive’s job
duties (the “Consulting Services”).  In consideration of the Consulting
Services, the Company will pay Executive the sum of Twenty-Five Thousand Eight
Hundred and Thirty Three Dollars ($25,833.00), payable in two (2) equal
semi-monthly installments and reported as miscellaneous income on a
Form 1099-Misc.

 

2.                                      Separation Benefits.  If Executive
signs, complies with and does not revoke this Agreement as provided by Section 9
below, the Company will provide Executive with the following payments and
benefits (collectively, the “Separation Benefits”):

 

(a)                                 The Company will continue to pay Executive
her Base Salary as in effect immediately prior to the Termination Date, minus
applicable withholdings required by law or authorized by Executive, for a period
of twelve (12) months. The first payment will be made on the first payroll
period after the thirtieth (30th) day following the Termination Date and will
include Base Salary for the period from the Termination Date through the payment
date.  The remaining installments will be paid over time in accordance with the
Company’s normal payroll practices for its employees.

 

(b)                                 During employment, Executive received five
different grants of options to purchase shares of the Company’s common stock, as
detailed in Exhibit A (individually, a “Stock Option Grant,” and collectively,
the “Stock Option Grants”).  Conditioned on Executive’s execution and
non-revocation of this Agreement, effective as of the Termination Date, all of
the unvested shares of the Stock Option Grants shall immediately vest and become
exercisable.  Executive will have until the expire or cancel date of each Stock
Option Grant, as detailed in Exhibit A, to exercise her unexercised vested Stock
Options; thereafter, any unexercised Stock Options will be cancelled.

 

(c)                                  Conditioned on Executive’s eligibility for
and timely election to continue her health insurance benefits under COBRA after
the Termination Date, the Company will pay Executive’s applicable COBRA premiums
for the lesser of twelve (12) months following the Termination Date or until
Executive becomes eligible for substantially equivalent insurance benefits from
another employer; provided, however, the Company has the right to terminate such
payment of COBRA premium reimbursement to Executive and instead pay Executive a
lump sum amount equal to the applicable COBRA premium multiplied by the number
of months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Internal Revenue Code.

 

(d)                                 Conditioned on Executive’s execution and
non-revocation of this Agreement, the Company will waive the covenant not to
compete contained in Section 8(b) of the Employment Agreement.  All of the
remaining restrictive covenants contained in the Employment Agreement (the
“Surviving Covenants”) shall remain in full force and effect in accordance with
their terms and compliance with them is a condition to receiving the Separation
Benefits.

 

--------------------------------------------------------------------------------


 

Executive will not be entitled to receive the Separation Benefits described
above unless: (i) she signs this Agreement and returns it to the Company within
twenty-one (21) days after she receives it, and (ii) the Revocation Period
described in Section 9 has expired without Executive’s revocation.

 

3.                                      Release of Claims.  In exchange for the
Company’s providing Executive with the Separation Benefits described above, by
signing this Agreement, Executive releases and forever discharges the Company,
as well as its parent companies, affiliates, subsidiaries, divisions, officers,
directors, stockholders, employees, agents, representatives, attorneys, lessors,
lessees, licensors and licensees, and their respective successors, assigns,
heirs, executors and administrators (collectively, the “Company Parties”), from
any and all claims, demands, and causes of action of every kind and nature,
whether known or unknown, direct or indirect, accrued, contingent or potential,
which Executive ever had or now has, including but not limited to any claims
arising out of or related to Executive’s employment with the Company and the
termination thereof (except where and to the extent that such a release is
expressly prohibited or made void by law).  This release includes, without
limitation, Executive’s release of the Company and the Company Parties from any
claims by Executive for lost wages or benefits, stock options, restricted stock,
compensatory damages, punitive damages, attorneys’ fees and costs, equitable
relief or any other form of damages or relief.  In addition, this release is
meant to release the Company and the Company Parties from all common law claims,
including claims in contract or tort, including, without limitation, claims for
breach of contract, wrongful or constructive discharge, intentional or negligent
infliction of emotional distress, misrepresentation, tortious interference with
contract or prospective economic advantage, invasion of privacy, defamation,
negligence or breach of any covenant of good faith and fair dealing.  Executive
also specifically and forever releases the Company and the Company Parties
(except where and to the extent that such a release is expressly prohibited or
made void by law) from any and all claims under Texas and Maryland laws
prohibiting discrimination, harassment and retaliation, including but not
limited to Sections 14-18 of Article 49B of the Maryland Code; from any and all
claims under all other applicable state and local laws prohibiting
discrimination, harassment and retaliation; and any and all claims under federal
law based on unlawful employment discrimination, harassment or retaliation,
including, but not limited to, claims for violation of Title VII of the Civil
Rights Act, the Americans with Disabilities Act, the Genetic Information and
Discrimination Act, and the Federal Age Discrimination In Employment Act (29
U.S.C.  § 621 et. seq.).

 

Executive acknowledges that this release applies both to known and unknown
claims that may exist between Executive and the Company and the Company
Parties.  Executive expressly waives and relinquishes all rights and benefits
that Executive may have under any state or federal statute or common law
principle that would otherwise limit the effect of this Agreement to claims
known or suspected prior to the date Executive execute this Agreement, and does
so understanding and acknowledging the significance and consequences of such
specific waiver.  In addition, Executive hereby expressly understands and
acknowledges that it is possible that unknown losses or claims exist or that
present losses may have been underestimated in amount or severity, and Executive
explicitly took that into account in giving this release.

 

Notwithstanding the foregoing, nothing in this Agreement prohibits Executive
from filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Executive and
the Company and the Company Parties, and by signing this

 

--------------------------------------------------------------------------------


 

Agreement, Executive is waiving any right to monetary damages, attorneys’ fees
and/or costs related to or arising from any such charge, complaint or lawsuit
filed by Executive or on Executive’s behalf, individually or collectively.  In
addition, nothing in this Agreement extinguishes any claims Executive may have
against the Company for breach of this Agreement; releases or limits any rights
the Executive may have to indemnification for third party claims under the
Company’s certificate of incorporation or by-laws, applicable law, or under any
insurance policy providing directors’ and officers’ coverage for any lawsuit or
claim relating to the period when the Executive was an officer or employee of
the Company; or releases any claims arising from events that occur following the
effective date of this Agreement.

 

4.                                      No Admissions. Executive understands,
acknowledges and agrees that the release set out above in Section 3 is a final
compromise of any potential claims by Executive against the Company and/or the
Company Parties in connection with her employment by the Company, and is not an
admission by the Company or the Company Parties that any such claims exist or
that the Company or any of the Company Parties are liable for any such claims. 
By signing this Agreement, Executive agrees and acknowledges that she has no
cause to believe that any violation of any local, state or federal law has
occurred with respect to her employment or termination of employment from the
Company, including but not limited to any violation of any federal, state,
municipal, foreign or international whistleblower or fraud law, statute or
regulation.  In addition, Executive further agrees and acknowledges that she is
not aware of, or has already disclosed, any conduct that would be unlawful under
the False Claims Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, or any other
compliance obligation.

 

5.                                      Confidentiality.  Executive hereby
represents and agrees that she has not and will not (except as required by law)
disclose information regarding the specific terms of this Agreement, to anyone
except her immediate family, her attorney and accountant or financial advisor as
reasonably necessary.  Executive also hereby acknowledges and agrees that,
except as expressly waived by this Agreement, her post-employment duties and
obligations under the Employment Agreement will remain in full force and effect
in accordance with their terms, and that a breach of the Surviving Covenants of
the Employment Agreement will also constitute a breach of this present
Agreement.  Provided, however, nothing in this Agreement (including the
Employment Agreement) prohibits Executive from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.  Executive acknowledges that she does not need the prior
authorization of the Company to make any such reports or disclosures and that
she is not required to notify the Company that she has made such reports or
disclosures.

 

6.                                      No Disparagement.  Executive agrees that
she will not denigrate, defame, disparage or cast aspersions upon the Company,
the Company Parties, their products, services, business and manner of doing
business; provided, however, nothing in this Agreement prohibits Executive from
providing truthful information and/or testimony in response to any court order
or valid subpoena, or in connection with any investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or any other
authorized state or federal agency.

 

--------------------------------------------------------------------------------


 

7.                                      Relief and Enforcement.   If Executive
is entitled to receive the Separation Benefits but materially violates any
provisions of this Agreement, the Employment Agreement (except as modified
hereby) or any other agreement entered into by Executive and the Company, in
addition to all other rights and remedies, which are expressly reserved, the
Company will notify Executive of such violation(s) and will be entitled to
immediately stop paying any further installments of the Separation Benefits and
recover any Separation Benefits already paid to Executive.  Said material
violations of any provisions of this Agreement by Executive shall be determined
by a court of law.  In addition, Executive understands and agrees that if she
violates the terms of Sections 5 or 6 of this Agreement, or any of the Surviving
Covenants, she will cause injury to the Company (and/or one or more of the
Company Parties) that will be difficult to quantify or repair, so that the
Company (and/or the Company Parties) will have no adequate remedy at law. 
Accordingly, Executive agrees that if she violates Sections 5 or 6 of this
Agreement, or the Surviving Covenants of the Employment Agreement, the Company
(or the Company Parties) will be entitled as a matter of right to obtain an
injunction from a court of law, restraining Executive from any further violation
of this Agreement.  The right to an injunction is in addition to, and not in
lieu of, any other remedies that the Company (or the Company Parties) has at law
or in equity.

 

If Company alleges that Executive has materially violated any provisions of the
Agreement and it is subsequently determined that a material violation DID NOT
occur in the above referenced manner, Executive’s release under Section 3 of
this Agreement will not prevent her from pursuing Company for any damages caused
by the incorrect allegations.

 

8.                                      No Modifications; Governing Law; Entire
Agreement.  This Agreement cannot be changed or terminated verbally, and no
modification or waiver of any of the provisions of this Agreement will be
effective unless it is in writing and signed by both Parties.  The Parties agree
that this Agreement is to be governed by and construed in accordance with the
laws of the State of Delaware.  This Agreement (inclusive of the Employment
Agreement as modified by this Agreement) sets forth the entire and fully
integrated understanding between the Parties, and there are no representations,
warranties, covenants or understandings, oral or otherwise, that are not
expressly set out herein.

 

9.                                      Right to Revoke.  ONCE SIGNED BY
EXECUTIVE, THIS AGREEMENT IS REVOCABLE IN WRITING FOR A PERIOD OF SEVEN (7) DAYS
(THE “REVOCATION PERIOD”).  IN ORDER TO REVOKE EXECUTIVE’S ACCEPTANCE OF THIS
AGREEMENT, EXECUTIVE MUST DELIVER WRITTEN NOTICE TO PETER GREENLEAF, AND SUCH
WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITHIN THE SEVEN (7) DAY REVOCATION
PERIOD.

 

10.                               Voluntary Execution.  By signing below,
Executive acknowledges that she has read this Agreement, that she understands
its contents and that she has relied upon or had the opportunity to seek the
legal advice of an attorney of her own choosing.

 

11.                               Miscellaneous.

 

(a)                                 Should any portion, term or provision of
this Agreement be declared or determined by any arbitrator or court to be
illegal, invalid or unenforceable, the validity of the remaining portions, terms
and provisions shall not be affected thereby, and the illegal, invalid or
unenforceable portion, term or provision shall be deemed not to be part of this
Agreement.

 

(b)                                 The Parties agree that the failure of a
party at any time to require performance of any provision of this Agreement
shall not affect, diminish, obviate or void in any way the Party’s full right or
ability to require performance of the same or any other provision of this
Agreement at any time thereafter.

 

--------------------------------------------------------------------------------


 

(c)                                  This Agreement shall inure to the benefit
of and shall be binding upon Executive, her heirs, administrators,
representatives, executors, successors and assigns, and upon the successors and
assigns of the Company.

 

(d)                                 The headings of the paragraphs of this
Agreement are for convenience only and are not binding on any interpretation of
this Agreement.  This Agreement may be executed in counterparts.

 

(e)                                  Counterparts may be transmitted and/or
signed by facsimile or electronic mail.  The effectiveness of any such documents
and signatures shall have the same force and effect as manually signed originals
and shall be binding on the parties to the same extent as a manually signed
original thereof.

 

EXECUTIVE HEREBY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, AND THAT
CHANGES TO THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THE
RUNNING OF THE TWENTY-ONE (21) DAY PERIOD.  EXECUTIVE ALSO ACKNOWLEDGES THAT
EXECUTIVE IS HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT.

 

 

CERECOR INC.

 

 

 

By:

/s/ Peter Greenleaf

 

 

Peter Greenleaf

 

 

Chief Executive Officer

 

 

 

DATE:

7/13/18

 

 

 

EXECUTIVE:

 

 

 

/s/ Mariam Morris

(SEAL)

 

Mariam Morris

 

 

 

DATE:

7/13/18

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Grant Name

 

Grant Price

 

Options Granted

 

Options Exercised

 

Options Cancelled

 

Options Outstanding

 

Options Exercisable

 

Expire / Cancel Date

 

10/20/2015 NQ 2015 Omnibus Plan 6.49

 

$

6.49 USD

 

102,900

 

0

 

0

 

102,900

 

68,600

 

19-Oct-2025

 

02/24/2016 NQ 2015 Omnibus Plan 3.01

 

$

3.01 USD

 

10,100

 

0

 

0

 

10,100

 

5,892

 

23-Feb-2026

 

08/17/12016 NQ 2016 Incentive Plan 3.77

 

$

3.77 USD

 

32,500

 

0

 

0

 

32,500

 

14,896

 

16-Aug-2026

 

01/26/2017 NQ 2016 Incentive Plan 0.87

 

$

0.87 USD

 

25,000

 

0

 

0

 

25,000

 

16,667

 

25-Jan-2027

 

1/22/2018 NQ 2016 Incentive Plan 3.21

 

$

3.21 USD

 

100,000

 

0

 

0

 

100,000

 

0

 

21-Jan-2028

 

 

 

 

 

270,500

 

0

 

0

 

270,500

 

106,055

 

 

 

 

--------------------------------------------------------------------------------